 

Exhibit 10.3 

 



CONTRIBUTION AND EXCHANGE AGREEMENT

 

This CONTRIBUTION AND EXCHANGE AGREEMENT (this “Agreement”), is made and entered
into as of June 2, 2015, by and between Global Net Lease Operating Partnership,
L.P., a Delaware limited partnership (the “Operating Partnership”), and Global
Net Lease Advisors, LLC, a Delaware limited liability company (the “Advisor”).

 

WHEREAS, the Operating Partnership is the operating subsidiary of Global Net
Lease, Inc., a Maryland corporation (the “REIT”), and the REIT is the sole
general partner thereof.

 

WHEREAS, on the date of this Agreement, the REIT is listing its shares of common
stock, $0.01 par value per share, on the New York Stock Exchange (the
“Listing”).

 

WHEREAS, in connection with a Listing, the Advisor, as the holder of Class B
Units in the Operating Partnership has the right, pursuant to Section 16.4(b) of
the Amended and Restated Agreement of Limited Partnership of the Operating
Partnership, dated as of July 2, 2013, and as amended up to but not including
the date hereof (the “Partnership Agreement”), to make capital contributions to
the Operating Partnership in exchange for a number of OP Units in the Operating
Partnership (“OP Units”).

 

WHEREAS, the Advisor has chosen to make a capital contribution to the Operating
Partnership in an amount, and for a number of OP Units, to be agreed to in good
faith by the Operating Partnership and the Advisor.

 

WHEREAS, the parties hereto desire to consummate the contribution and exchange
in accordance with the terms set forth below.

 

NOW, THEREFORE, in consideration of the foregoing and the representations,
warranties, covenants and other terms contained in this Agreement, the parties
hereto, intending to be legally bound hereby, agree as follows:

 

ARTICLE I.
CONTRIBUTION AND EXCHANGE

 

Section 1.1. CONTRIBUTION TRANSACTIONS.    The Advisor hereby agrees to
contribute $750,000.00 in cash (the “Cash Consideration”) to the Operating
Partnership in exchange for the consideration set forth in Section 1.2 with such
contribution effective on the date of this Agreement immediately prior to the
amendment and restatement of the Partnership Agreement on the date hereof (the
“Amended Partnership Agreement”).

 

Section 1.2. CONSIDERATION.    The Advisor hereby irrevocably agrees to accept,
in exchange for the Cash Consideration, a number of OP Units equal to 83,333,
with an aggregate value equivalent to the Cash Consideration.

 

Section 1.3. ISSUANCE OF OP UNITS.    The Operating Partnership shall, in
exchange for the Cash Consideration contributed by the Advisor, issue to the
Advisor a number of OP Units equal to 83,333, with an aggregate value equivalent
to the Cash Consideration. No fractional OP Units shall be issued pursuant to
this Agreement. The ownership of such OP Units by the Advisor shall be reflected
in the Amended Partnership Agreement.

 

 

 

  

Section 1.4. TAX TREATMENT OF THE EXCHANGE.    The parties hereto intend and
agree to treat, for U.S. federal income tax purposes, the contribution of the
Cash Consideration in exchange for OP Units effectuated pursuant to this
Agreement as contributions to a partnership pursuant to Section 721 of the
Internal Revenue Code of 1986, as amended, and no party shall maintain any
position to the contrary on any tax return or otherwise. Furthermore, the
parties hereto intend and agree that, consistent with the definition of “Gross
Asset Value” contained in the Partnership Agreement, the contribution by the
Advisor of the Cash Consideration in exchange for OP Units pursuant to the terms
of this Agreement is a “book-up” event pursuant to which the Gross Asset Value
of the Operating Partnership’s assets should be adjusted to reflect the relative
economic interests of the Partners, and that such adjustment in Gross Asset
Value of the Operating Partnership’s assets shall result in a corresponding
adjustment, if any, to the Capital Accounts of the Partners including, for the
avoidance of doubt, the Capital Account of the Advisor.

 

ARTICLE II.
REPRESENTATIONS AND WARRANTIES OF THE OPERATING PARTNERSHIP

 

The Operating Partnership hereby represents, warrants and agrees with the
Advisor that:

 

Section 2.1. ORGANIZATION; AUTHORITY.    The Operating Partnership is a limited
partnership duly organized, validly existing and in good standing under the laws
of the State of Delaware. The Operating Partnership has all requisite power and
authority to enter this Agreement and to carry out the transactions contemplated
hereby, and to own, lease or operate its property and to carry on its business
as presently conducted and, to the extent required under applicable law, is
qualified to do business and is in good standing in each jurisdiction in which
the nature of its business or the character of its property make such
qualification necessary, other than in such jurisdictions where the failure to
be so qualified would not have a material adverse effect on the financial
condition or results of operations of the Operating Partnership.

 

Section 2.2. DUE AUTHORIZATION.    The execution, delivery and performance of
this Agreement by the Operating Partnership have been duly and validly
authorized by all necessary action of the Operating Partnership. This Agreement
and each agreement, document and instrument executed and delivered by or on
behalf of the Operating Partnership pursuant to this Agreement constitute, or
when executed and delivered will constitute, the legal, valid and binding
obligation of the Operating Partnership, each enforceable against the Operating
Partnership in accordance with its terms, subject to applicable bankruptcy,
insolvency, moratorium or other similar laws relating to creditors’ rights and
general principles of equity.

 

Section 2.3. CONSENTS AND APPROVALS.    No consent, waiver, approval or
authorization of, or filing with, any Person or governmental authority or under
any applicable laws is required to be obtained by the Operating Partnership in
connection with the execution, delivery and performance of this Agreement and
the transactions contemplated hereby.

 

2

 

  

Section 2.4. NO VIOLATION.    None of the execution, delivery or performance of
this Agreement, any agreement contemplated hereby between the parties to this
Agreement and the transactions contemplated hereby between the parties to this
Agreement does or will, with or without the giving of notice, lapse of time, or
both, violate, conflict with, result in a breach of, or constitute a default
under (a) the organizational documents of the Operating Partnership, (b) any
term or provision of any judgment, order, writ, injunction, or decree binding on
the Operating Partnership, or (c) any other material agreement to which the
Operating Partnership is a party.

 

Section 2.5. VALIDITY OF OP UNITS.    The issuance of the OP Units to the
Advisor pursuant to this Agreement will have been duly authorized by the
Operating Partnership and, when issued against the consideration therefor, will
be validly issued by the Operating Partnership, free and clear of all Liens
(other than Liens created by the Partnership Agreement).

 

ARTICLE III.
REPRESENTATIONS AND WARRANTIES OF THE ADVISOR

 

The Advisor hereby represents, warrants and agrees with the Operating
Partnership that:

 

Section 3.1. ORGANIZATION; AUTHORITY.    The Advisor is a limited liability
company duly organized, validly existing and in good standing under the laws of
the State of Delaware. The Advisor has all requisite power and authority to
enter this Agreement and to carry out the transactions contemplated hereby, and
to own, lease or operate its property and to carry on its business as presently
conducted and, to the extent required under applicable law, is qualified to do
business and is in good standing in each jurisdiction in which the nature of its
business or the character of its property make such qualification necessary,
other than in such jurisdictions where the failure to be so qualified would not
have a material adverse effect on the financial condition or results of
operations of the Advisor.

 

Section 3.2. DUE AUTHORIZATION.    The execution, delivery and performance of
this Agreement by the Advisor have been duly and validly authorized by all
necessary action of the Advisor. This Agreement and each agreement, document and
instrument executed and delivered by or on behalf of the Advisor pursuant to
this Agreement constitute, or when executed and delivered will constitute, the
legal, valid and binding obligation of the Advisor, each enforceable against the
Advisor in accordance with its terms, subject to applicable bankruptcy,
insolvency, moratorium or other similar laws relating to creditors’ rights and
general principles of equity.

 

Section 3.3. CONSENTS AND APPROVALS.    No consent, waiver, approval or
authorization of, or filing with, any Person or governmental authority or under
any applicable laws is required to be obtained by the Advisor in connection with
the execution, delivery and performance of this Agreement and the transactions
contemplated hereby.

 

Section 3.4. NO VIOLATION.    None of the execution, delivery or performance of
this Agreement, any agreement contemplated hereby between the parties to this
Agreement and the transactions contemplated hereby between the parties to this
Agreement does or will, with or without the giving of notice, lapse of time, or
both, violate, conflict with, result in a breach of, or constitute a default
under (a) the organizational documents of the Advisor, (b) any term or provision
of any judgment, order, writ, injunction, or decree binding on the Advisor, or
(c) any other material agreement to which the Advisor is a party.

 

3

 

  

ARTICLE IV.
GENERAL PROVISIONS

 

Section 4.1. DEFINITIONS.    Capitalized terms used herein that are not
otherwise defined herein shall have the meaning ascribed to them in the
Partnership Agreement.

 

Section 4.2. COUNTERPARTS.    This Agreement may be executed in counterparts,
all of which shall be considered one and the same agreement and shall become
effective when one or more counterparts have been signed by each party and
delivered to each other party.

 

Section 4.3. ENTIRE AGREEMENT; THIRD-PARTY BENEFICIARIES.    This Agreement,
including, without limitation, the exhibits and schedules hereto, constitute the
entire agreement and supersede each prior agreement and understanding, whether
written or oral, among the parties regarding the subject matter of this
Agreement. This Agreement is not intended to confer any rights or remedies on
any Person other than the parties hereto.

 

Section 4.4. GOVERNING LAW.    This Agreement shall be governed by, and
construed in accordance with, the laws of the State of New York, regardless of
any Laws that might otherwise govern under applicable principles of conflicts of
laws thereof.

 

Section 4.5. ASSIGNMENT.    This Agreement shall be binding upon, and shall be
enforceable by and inure to the benefit of, the parties hereto and their
respective heirs, legal representatives, successors and assigns; provided,
however, that this Agreement may not be assigned (including by operation of law)
by either party without the prior written consent of the other party and any
attempted assignment without such consent shall be null and void and of no force
and effect.

 

Section 4.6. JURISDICTION.    The parties hereto hereby (a) submit to the
exclusive jurisdiction of any state or federal court sitting in Borough of
Manhattan, City of New York, State of New York, with respect to any dispute
arising out of this Agreement or any transaction contemplated hereby to the
extent such courts would have subject matter jurisdiction with respect to such
dispute, and (b) irrevocably waive, and agree not to assert by way of motion,
defense, or otherwise, in any such action, any claim that it is not subject
personally to the jurisdiction of the above-named courts, that its property is
exempt or immune from attachment or execution, that the action is brought in an
inconvenient forum, or that the venue of the action is improper.

 

Section 4.7. SEVERABILITY.    Each provision of this Agreement will be
interpreted so as to be effective and valid under applicable law, but if any
provision is held invalid, illegal or unenforceable under applicable law in any
jurisdiction, then such invalidity, illegality or unenforceability will not
affect any other provision, and this Agreement will be reformed, construed and
enforced in such jurisdiction as if such invalid, illegal or unenforceable
provision had never been included herein.

 

4

 

  

Section 4.8. DESCRIPTIVE HEADINGS.    The descriptive headings herein are
inserted for convenience only and are not intended to be part of or to affect
the meaning or interpretation of this Agreement.

 

Section 4.9. NO PERSONAL LIABILITY CONFERRED.    This Agreement shall not create
or permit any personal liability or obligation on the part of any officer,
director, partner, member, employee or shareholder of the parties hereto.

 

Section 4.10. FURTHER ASSURANCES.    Each of the parties shall, without further
consideration, take such action and execute and deliver such documents as may be
necessary to carry out this Agreement.

 

Section 4.11. AMENDMENTS.    This Agreement may be amended, supplemented or
otherwise modified only by written instrument signed by all the parties hereto.

 

[SIGNATURE PAGE FOLLOWS]

 

5

 

 



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be signed
by their respective duly authorized officers or representatives as of the date
first written above.

 

  GLOBAL NET LEASE OPERATING PARTNERSHIP, L.P.       By: GLOBAL NET LEASE, INC.,
its general partner         By: /s/ Scott J. Bowman       Name: Scott J. Bowman
    Title: Chief Executive Officer         GLOBAL NET LEASE ADVISORS, LLC      
By: Global Net Lease Special Limited Partner, LLC, its Member         By:
American Realty Capital Global Holdings, LLC its Managing Member         By: /s/
William M. Kahane     Name: William M. Kahane   Title: Authorized Signatory

  



 

